


109 HR 6243 IH: Contractors Accountability Act of

U.S. House of Representatives
2006-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6243
		IN THE HOUSE OF REPRESENTATIVES
		
			September 28, 2006
			Mrs. Maloney
			 introduced the following bill; which was referred to the
			 Committee on Government
			 Reform
		
		A BILL
		To improve Federal agency oversight of contracts and
		  assistance and to strengthen accountability of the governmentwide debarment and
		  suspension system.
	
	
		1.Short titleThis Act may be cited as the
			 Contractors Accountability Act of
			 2006.
		2.FindingsThe Congress finds the following:
			(1)Need for
			 database(A)By spending over
			 $215,000,000,000 a year on procurement and nonprocurement awards for goods and
			 services, the Federal Government is the largest consumer in the world.
				(B)It is in the best interest of the
			 Federal Government and its taxpayers to award contract and assistance to
			 entities that are responsible and have a suitable record of integrity and
			 business ethics.
				(C)There is no centralized, comprehensive
			 database on judicial actions, consent decrees, administrative agreements,
			 terminations, or settlements with respect to potential Federal contractors or
			 assistance participants.
				(D)Federal officials do not have the
			 resources necessary to assemble such information for each Federal procurement
			 award.
				(E)The lack of this information
			 compromises the Federal Government’s ability to safeguard the integrity of the
			 Federal procurement and assistance activities.
				(F)It is in the best business interests
			 of the Federal Government to have all information possible regarding potential
			 contractors’ and assistance participants’ performance and integrity records to
			 assure that persons with which the Government does business are presently
			 responsible.
				(2)Reality of
			 debarments and suspensions of top 43 Federal contractorsSince
			 1990—
				(A)of the top 43
			 Federal contractors based on total contract dollars received—
					(i)16
			 have a total of 28 criminal convictions; and
					(ii)4 of
			 the top ten have at least 2 criminal convictions;
					(B)such 43
			 contractors have paid a total of $3,400,000,000 in fines, penalties,
			 restitution, settlements, and clean-up costs under the Superfund program;
			 and
				(C)despite such fines
			 and criminal convictions, only one of the 43 contractors has been debarred or
			 suspended from contracting with the Federal Government, for only 5 days.
				(3)Need for
			 database not fulfilled
				(A)There is no
			 centralized listing of criminal or civil indictments, convictions, fines,
			 penalties, restitution, and settlement assessments relating to contractors or
			 assistance participants.
				(B)Potential Federal
			 contractors or assistance participants are not required to disclose all
			 relevant criminal, civil, or administrative rulings or resolutions during the
			 Federal procurement award process.
				(C)Without such a
			 database or disclosure, Federal award officials and debarment officials lack
			 important information relevant to present responsibility.
				3.Database for
			 Federal debarment officials and contracting officers
			(a)In
			 generalThe Administrator of General Services shall establish and
			 maintain a database of information regarding integrity and performance of
			 Federal contracts and assistance recipients for use by Federal procurement
			 award officials and Federal officials having authority to debar or suspend
			 persons from Federal contracts or assistance.
			(b)Information
			 includedThe database—
				(1)shall consist of
			 information regarding judicial and administrative proceedings initiated or
			 concluded by the Federal Government and State governments against Federal
			 contractors or assistance recipients; and
				(2)shall include with
			 respect to each entity awarded a Federal contract or assistance—
					(A)information
			 regarding all proceedings referred to in paragraph (1) against that person in
			 at least the most recent 5-year period;
					(B)with respect to
			 each proceeding—
						(i)a
			 brief description of the proceeding; and
						(ii)any
			 amount paid by the person to the Federal Government or a State
			 government;
						(C)all Federal
			 contracts and assistance awarded to the person that were terminated in such
			 period due to default;
					(D)all Federal
			 debarments and suspensions of the person in that period; and
					(E)all Federal
			 suspension and debarment or administrative agreements signed with such person
			 in that period.
					(c)Input of
			 dataThe Administrator shall design and maintain the database in
			 a manner that allows the appropriate officials of each Federal agency to
			 directly input and update in the database information relating to actions it
			 has taken with regard to contractors or assistance recipients.
			(d)AvailabilityThe
			 Administrator shall make the database available to all Federal agencies and to
			 the public in accordance with section 552 of title 5, United States Code,
			 popularly known as the Freedom of Information Act.
			4.Suspension and
			 debarment presumption for repeat violators and poor performers
			(a)In
			 generalFederal agency suspension and debarment regulations shall
			 be amended by no later than 180 days after the date of the enactment of this
			 Act to provide that an entity shall be presumed nonresponsible with respect to
			 award of a Federal contract or assistance if the entity has rendered against it
			 twice within any 3-year period a judgment or conviction for the same offense,
			 or similar offenses, if each conviction constitutes a cause for debarment under
			 the governmentwide debarment system.
			(b)RebuttalThe
			 presumption under subsection (a) shall be rebutted only if the entity
			 demonstrates, by clear and convincing evidence, that the entity is presently
			 responsible and has corrected the conditions that gave rise to the
			 violations.
			(c)Repeat
			 violationsAn agency suspending official may deem evidence of
			 repeat violations under subsection (a) as sufficient reason to find that
			 immediate action is necessary to suspend an entity under the regulations until
			 the entity fulfills the requirements of subsection (b).
			5.Disclosure in
			 applicationsFederal
			 regulations shall be amended by no later than 180 days after the date of the
			 enactment of this Act to require that in applying for any Federal contract or
			 assistance, whether by submission of a proposal, any solicitation, bid, or
			 other offer, an entity shall disclose in writing—
			(1)all Federal or
			 State debarments or suspensions of the entity from contracts or assistance in
			 the 5-year period preceding the date of submission of the application;
			(2)all judicial and
			 administrative proceedings against the entity by the Federal Government or any
			 State that occurred in the 5-year period preceding the date of the application;
			 and
			(3)all administrative
			 agreements with respect to Federal contracts or assistance that the entity is
			 implementing to avoid suspension or debarment within 5 years of the date of the
			 submission of the application.
			6.Role of
			 Interagency CommitteeThe
			 Interagency Committee on Debarment and Suspension shall—
			(1)resolve issues
			 regarding which of several Federal agencies is the lead agency having
			 responsibility to initiate suspension or debarment proceedings;
			(2)coordinate actions
			 among interested agencies with respect to such action;
			(3)encourage and
			 assist Federal agencies in entering into cooperative efforts to pool resources
			 and achieve operational efficiencies in the governmentwide suspension and
			 debarment system;
			(4)recommend to the
			 Office of Management and Budget changes to Government debarment and suspension
			 system and its rules, if such recommendations are approved by a majority of the
			 Interagency Committee;
			(5)authorize the
			 Office of Management and Budget to issue guidelines that implement those
			 recommendations;
			(6)authorize the
			 chair of the Committee to establish subcommittees as appropriate to best enable
			 the Interagency Committee to carry out its functions; and
			(7)submit to the
			 Congress an annual report on—
				(A)the progress and
			 efforts to improve the suspension and debarment system;
				(B)member agencies’
			 active participation in the committee’s work; and
				(C)a summary of each
			 agency’s activities and accomplishments in the governmentwide debarment
			 system.
				7.Authorization of
			 independent agenciesAny
			 agency, commission, or organization of the Federal Government to which
			 Executive Order 12549 does not apply is authorized to participate in the
			 governmentwide suspension and debarment system and may recognize the suspension
			 or debarment issued by an executive branch agency in its own procurement or
			 assistance activities.
		8.Use of payments
			 under administrative agreements
			(a)In
			 generalA Federal agency may—
				(1)retain amounts
			 described in subsection (b); and
				(2)use those amounts
			 solely—
					(A)to administer,
			 review, or oversee compliance with suspension or debarment administrative
			 agreements; and
					(B)for costs
			 associated with establishing and maintaining the database under section 3,
			 including for input and update of information in the database.
					(b)Amounts
			 describedThe amounts referred to in subsection (a) are amounts
			 received by the agency as payment made by any Federal contractor or assistance
			 participant pursuant to an administrative agreement with respect to a Federal
			 contract or assistance activity.
			(c)RestrictionAmounts
			 retained under subsection (a)(1) may not be used for agency administration or
			 expenses not described in subsection (a)(2).
			9.DefinitionsIn this Act:
			(1)Interagency
			 CommitteeThe term Interagency Committee on Debarment and
			 Suspension means such committee constituted under sections 4 and 5 and
			 of Executive Order 12549.
			(2)AssistanceThe
			 term assistance means Federal grants, cooperative agreements,
			 loans, loan guarantees, and other benefits included as covered transactions
			 under the governmentwide nonprocurement suspension and debarment rules.
			(3)ContractThe
			 term contract means those direct procurement transactions covered
			 by subpart 9.4 of the Federal Acquisition Regulation.
			
